Citation Nr: 0739360	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized as numbness in the hands.  

2.  Entitlement to service connection for a disorder 
characterized as numbness in the legs.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, characterized as spondylolysis of L5.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to February 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In September 2007 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.


FINDINGS OF FACT

1.  A disorder manifested by numbness of either the hands or 
legs was not manifested in service, and it is not shown that 
the veteran currently has either such disorder.


2.  Service connection for a low back disorder, characterized 
as bilateral spondylolysis of L5, was last finally denied in 
a November 1986 rating decision because the disorder 
(described as a constitutional and/or developmental 
abnormality) existed prior to service and was not aggravated 
beyond its normal progression during such service.  Notice of 
this decision was issued in November 1986; but a timely 
appeal was not perfected.

3.  The evidence added to the record since the November 1986 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a low back disorder, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A disorder manifested by numbness in the hands was not 
incurred or aggravated during active duty service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A disorder manifested by numbness in the legs was not 
incurred or aggravated during active duty service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The November 1986 RO decision denying entitlement to 
service connection for bilateral spondylolysis of L5 is 
final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, characterized as spondylolysis of L5.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

Notice letters dated in November 2002, and an August 2005 
statement of the case (SOC) essentially satisfied the above 
cited criteria.  The veteran was notified of the pertinent 
version of 38 C.F.R. § 3.156 in the SOC.  The veteran was 
provided notice which complied with the decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in a March 2006 
supplemental SOC.  Therefore, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the veteran was provided proper notice of the need to 
submit new and material evidence in the November 2002 letter, 
and was also essentially provided, as part of the same, 
notice of the appropriate legal definition of new and 
material evidence.  The appellant has essentially been 
provided pertinent notice under 38 U.S.C.A. § 5103 concerning 
what evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  In this case, the 
RO looked at the bases for the denial in a prior decision, 
and, in so doing, sufficiently informed the veteran of the 
bases for the prior denial of his claim.  See January 2003 
rating decision.  Accordingly, further development is not 
required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Further, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide these appealed matters.


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

Factual Background

The veteran's service medical records include findings of 
bilateral lumbar spine spondylolisis at L5.  See July 1985 X-
ray report.  Several other complaints of low back pain, 
together with spondylolisis, are also noted as part of other 
service medical records.  The veteran's service enlistment 
examination report, dated in January 1984, made no mention of 
pathology or problems relating to the veteran's spine.  X-
rays of the veteran's spine are not shown to have been taken 
in the course of his enlistment examination.  A July 1985 
health record shows that the veteran complained of right 
lower extremity tingling.  A Medical Board cover sheet, dated 
in December 1985, shows that a primary diagnosis of bilateral 
spondylolysis of L5 with low back pain was provided.  
"DNEPTE" [did not exist prior to enlistment] was noted.

In May 1986 the veteran disputed that his claimed low back 
disorder had pre-existed his service enlistment.  

Spondylolysis of the lumbar spine was diagnosed in both May 
and July 1986.  


The report of a May 1986 VA examination report shows that the 
veteran complained of a "pinching pain" in the left side of 
his lower back in January 1985.  Spondylolysis of the lumbar 
spine was diagnosed.  

A November 1986 rating decision denied entitlement to service 
connection for bilateral spondylolysis of L5.  The decision 
was based on a finding that the disorder was a constitutional 
and/or developmental abnormality which existed prior to 
service and was not aggravated therein beyond its normal 
progression.  Notice was provided in November 1986, however, 
the veteran did not perfect an appeal.

The veteran presented his claim to reopen this issue in 
October 2002.  See VA Form 21-526.  He characterized the 
disorder at that time as chronic lower back pain.  

The RO found in January 2003 that new and material evidence 
had not been supplied to warrant the reopening of the service 
connection claim for spondylolysis of L5.  Service connection 
for numbness of the hands and legs were also denied at this 
time.  The veteran thereafter perfected an appeal.  

Evidence submitted subsequent to November 1986 includes 
private and VA medical evidence, as well as hearing testimony 
presented by the veteran in September 2007.  

A September 2004 private X-ray report includes a diagnosis of 
"[q]uestionable" spondylitis at S1.

Review of a June 2005 VA examination report shows that the 
examiner had an opportunity to review the veteran's claims 
file.  The veteran indicated that he did not recall being 
treated for back problems before his military service.  He 
added that he began to have back pain during his military 
service records.  The examiner reported that in-service X-ray 
findings showed "spondylolisthesis."  In fact, the Board 
here notes that the in-service X-ray findings showed 
"spondylolisis."  

According to Stedman's Medical Dictionary, 27th Edition 
(2000), at page 1678, "spondylolisis" is defined as 
"[d]egeneration or deficient development of a portion of the 
vertebrae; commonly involves the pars interarticularis, which 
can result in a spondylolithesis."  "Spondylolithesis" is 
defined as "[f]orward movement of the body or one of the 
lower lumbar vertebrae on the vertebra below it, or upon the 
sacrum."

In the course of the examination the veteran reported his 
involvement in a September 2004 motor vehicle accident.  X-
ray results from June 2005 shows lumbar spine findings of 
spondylolysis without spondylolisthesis at L5 and S1, and 
degenerative disc disease with focal involvement.  The 
examiner commented that the lumbar spondylolysis could be 
either congenital or acquired.  The examiner also noted that 
the veteran's history did not support a finding that the 
disorder was acquired.  The examiner further mentioned that 
it was hard to understand the diagnostic change from 
spondylolisthesis to spondylolysis, and opined that it was 
more likely spondylolysis from the beginning.  He added that 
spondylitis is also unlikely, and that both spondylitis and 
spondylolisthesis were misnomers.  The examiner further 
opined that it was impossible to explain the veteran's 
complaints of decreased sensation in his entire left leg.  
Presently found sciatica was reported not to be likely due to 
a service-connected injury.  The examiner further opined 
that, following review of the veteran's history, it was very 
unlikely that the veteran's congenital spondylolisis was 
permanently aggravated by his service.  While an in-service 
exacerbation was possible, the examiner commented that it was 
unlikely that the veteran suffered from post-service 
exacerbations.  In support of this observation the examiner 
essentially noted that the veteran was not treated for back-
related problems for a relatively long time after his service 
discharge.  

By an addendum dated in August 2005, the VA physician who 
examined the veteran in June 2005 opined that in the course 
of the examination he did not find any evidence of chronic 
low back strain or mechanical low back pain.

In August 2005 the veteran essentially disputed the findings 
included as part of his DD 214 which noted the presence of 
physical disability existing prior to his service entry as 
determined by "PEB [Physical Evaluation Board]."  The Board 
empathizes with the veteran's confusion, as an in-service 
Medical Board cover sheet, dated in December 1985, and 
discussed above, shows that a diagnosed disorder, bilateral 
spondylolysis of L5 with low back pain, was reported not to 
have existed before his service enlistment.  However, as the 
veteran's spondylolysis has been medically determined to be, 
in fact, a congenital defect, this apparent evidentiary 
inconsistency is not here prejudicial to the appellant in the 
Board's adjudication of this matter.  The Board also observes 
that an April 2006 VA Memorandum shows that efforts to obtain 
the complete PEB records for the period from April 1984 to 
February 1986 were unsuccessful.  

An April 2006 private chiropractic record includes a 
diagnosis of lumbar spine sprain/strain and low back pain.  
Neither spondylolisthesis nor spondylosis was diagnosed.  
Another record shows that the veteran was involved in an 
automobile accident in April 2006.  A May 2006 chiropractic 
record notes that the veteran complained of bilateral arm 
tingling.  

A letter from a private chiropractor, received in June 2006, 
shows that he reported treating the veteran for the past 
several months.  He added that the veteran had told him he 
had back problems since his military service.  It was not 
mentioned whether he had an opportunity to review the 
veteran's claims folder.  The veteran was also noted to have 
informed him that he had been diagnosed via X-ray studies of 
spondylolisthesis after completion of his military duties.  
The chiropractor opined that it was "probable" that the 
veteran's back pain was the result of the spondylolisthesis 
which was essentially aggravated by his military service.  

At a September 2007 Board hearing the veteran testified that 
he had tingling in his legs, arms, and hands in-service, and 
that his presently claimed tingling in the legs was caused by 
his claimed low back disorder.  See pages four and five of 
hearing transcript (transcript).  He conceded that he was not 
treated for back complaints following his 1986 service 
separation and his 2004 motor vehicle accident.  See page 
seven of transcript.  The veteran's representative mentioned 
VAOPGCPREC 82-90 (see also 38 C.F.R. §§ 3.306, 4.127).  See 
page eight of transcript.  The Board observes that that VA 
General Counsel, in VAOPGCPREC 82-90, held that where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  The representative, however, acknowledged that 
the service medical records did not document an injury.  Id.  
The veteran indicated that he first received post-service 
back treatment for his back following his 2004 accident.  He 
added he did not seek earlier treatment due to the expense of 
such treatment.  See page 13 of transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, as noted above, 
where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).


As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis

Disorders Manifested by Numbness of Hands and Legs

While the veteran complained on one occasion of right lower 
extremity tingling during his military service, the service 
medical records are devoid of any pertinent clinical findings 
relating to chronic numbness in either the veteran's hands or 
legs.  Also, while the veteran in June 2005 complained of 
decreased left lower extremity sensation, the VA examiner at 
that time indicated that it was not possible to explain the 
complaints.  Further, and of particular note, though a May 
2006 private medical record notes that the veteran complained 
of bilateral arm tingling, the post service evidence does not 
show a diagnosis of any disability manifested by either 
numbness of the hands or legs provided by a medical 
professional.  The veteran was notified as part of a November 
2002 letter that the evidence must show that he has "a 
current disability, or persistent or recurrent symptoms of 
disability." He has not provided a showing of such.  While 
the record includes the appellant's obscurely-related 
complaints of such disorders in the course of his September 
2007 hearing, in the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has essentially testified that he 
believes he has disorders associated with numbness of his 
hands and legs, as a layperson he is not competent to 
establish this by his own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board here also 
parenthetically observes that no competent medical 
professional has supplied VA with an opinion which would go 
to support the veteran's causation arguments.

Low Back Disorder

In November 1986, the RO denied service connection for 
bilateral spondylolysis of L5.  The veteran was notified of 
his appellate rights but he did not perfect an appeal.  As 
such, the 1986 RO action is final.  38 U.S.C.A. § 7105.  The 
claim may not be reopened unless new and material evidence is 
received.  Id.; 38 U.S.C.A. § 5108.

In 1986, the RO denied service connection for a low back 
disorder, characterized as bilateral spondylolysis of L5 
essentially because the claimed disorder (described by the RO 
as a constitutional and/or developmental abnormality) existed 
prior to service and was not aggravated beyond its normal 
progression during such service.  As such, for new evidence 
to be material in this matter, it would have to tend to show 
that the veteran's lumbar spine spondylolysis, which pre-
existed his military service, was aggravated beyond its 
normal progression during such service.  The Board 
parenthetically observes that service connection could be 
assigned here for lumbar spine arthritis if such disorder was 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  Unfortunately, such 
is not the case.  


The evidence received since the November 1986 RO decision 
consists essentially of private and VA medical records which 
include diagnoses of lumbar spine-related disorders.  
Accordingly, this evidence is new in the sense that it was 
not before the RO at the time of its 1986 decision.  However, 
as it relates to the instant claim, the evidence simply is 
not pertinent.  Significantly, it does not provide a basis 
for finding that the veteran's in-service diagnosed lumbar 
spine disorder, spondylolysis (not spondylolisthesis), was 
aggravated by his military service.  Such an occurrence was 
specifically found not to have occurred by a VA physician in 
June 2005 (after he had the opportunity to review the medical 
record and examine the record).  This opinion is directly 
contrary to the private opinion proffered by a chiropractor 
in June 2006, when he opined that it was "probable" that 
the veteran's back pain was the result of the 
spondylolisthesis which was essentially aggravated by his 
military service.  First, the Board notes that clinical 
findings of spondylolisthesis have not been shown by X-ray 
evidence.  Second, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The Board also notes at this juncture 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record (Miller v. West, 11 Vet. App. 345, 348 (1998)), 
and that a medical opinion is inadequate when it is 
unsupported by clinical evidence (Black v. Brown, 5 Vet. App. 
177, 180 (1995)).  In addition, while mindful of VAOPGCPREC 
82-90, the Board shows that the evidence of record does not 
show, and nor does the appellant argue otherwise, that his 
lumbar spine was subjected to an in-service superimposed 
injury or disease.  Also, the factual background of this case 
does not show that the veteran's congenital spondylolysis 
progressed at an abnormally high rate during service.  See 
VAOPGCPREC 67-90.  Thus, the evidence submitted subsequent to 
1986 is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
parenthetically also observes that the medical record is 
devoid of any competent opinion which links a disorder of the 
lumbar spine to service.

Regarding the veteran's own assertions and testimony that his 
claimed low back disorder is somehow related to his military 
service, such statements are not competent evidence because 
he is not competent to offer a medical nexus requiring 
medical expertise.  Espiritu, supra.  


In sum, while the evidence received since the November 1986 
RO decision may be new, none is material, and the claim may 
not be reopened.


ORDER

Service connection for a disorder characterized as numbness 
in the hands is denied.

Service connection for a disorder characterized as numbness 
in the legs is denied.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder the claim is not reopened.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


